   Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 1 of 12                    PageID #: 1




                              UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MAINE

XPO LAST MILE, INC., XPO LOGISTICS
FRIEGHT, INC., XPO LOGISTICS SUPPLY
CHAIN, INC. and XPO LOGISTICS
WORLDWIDE, INC.,

       Plaintiffs,

       v.

NUALLIANCE INSURANCE GROUP, LLC,
NAUTILUS INSURANCE COMPANY, and                         CASE NO.____________________
ARBELLA PROTECTION,

       Defendants

       and

ELLEN KENNEDY, individually and in her
capacity of Personal Representative of the
ESTATE OF GABRIELLE KENNEDY, DSD
VANOMOS, INC., RENE AMILCAR
ROMERO, and AMAZON.COM SERVICES,
LLC

       Parties-In-Interest


             COMPLAINT AND REQUEST FOR DECLARATORY JUDGMENT

        NOW COMES Plaintiff XPO Last Mile, Inc., XPO Logistics Freight, Inc., XPO Logistics

 Supply Chain, Inc. and XPO Logistics Worldwide, Inc., by and through counsel, Norman,

 Hanson & DeTroy, LLC, and states the following in support of its Complaint and request for

 Declaratory Judgment.

                                            PARTIES

 1. Plaintiff XPO Last Mile, Inc. is a Georgia corporation registered to do business in the State

    of Maine.



                                                 1
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 2 of 12                   PageID #: 2




2. Plaintiff XPO Logistics Freight, Inc. is a Delaware corporation registered to do business in

   the State of Maine.

3. Plaintiff XPO Logistics Supply Chain, Inc. is a North Carolina corporation registered to do

   business in the State of Maine.

4. Plaintiff XPO Logistics Worldwide, Inc. is a Delaware corporation registered to do business

   in the State of Maine.

5. Defendant NuAlliance Insurance Group, LLC, (“NuAlliance”) is a Massachusetts limited

   liability company authorized to conduct business in the Commonwealth of Massachusetts.

6. Defendant Nautilus Insurance Company (“Nautilus”) is an Arizona insurance company

   authorized to conduct business in the Commonwealth of Massachusetts.

7. Defendant Arbella Protection Insurance Company, Inc. (“Arbella”) is a Massachusetts

   insurance company authorized to conduct business in the Commonwealth of Massachusetts.

8. Party-In-Interest Ellen Kennedy is an individual who resides in Rochester, New Hampshire

   and who was appointed as personal representative of the Estate of Gabrielle Kennedy

   (“Kennedy”).

9. Party-In-Interest DSD Vanomos, Inc. (“DSD”) is a Massachusetts corporation that, at all

   times relevant, was doing business in the State of Maine as a transportation company.

10. Party-In-Interest Rene Amilcar Romero (“Romero”) is an individual who, upon information

   and belief, resides in Lynn, Massachusetts, and who at all times relevant was an agent of

   DSD Vanomos acting within the course and scope of his employment as a truck driver.

11. Party-In-Interest Amazon.com Services, LLC, (“Amazon”), is a Delaware limited liability

   company doing business in Maine.




                                                2
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 3 of 12                    PageID #: 3




                                 JURISDICTION & VENUE

12. The Court’s jurisdiction is based upon the provisions of 28 USC §1332(a) inasmuch as this

   action is between citizens of different states and the amount in controversy, exclusive of

   interest and costs, exceeds the sum in value of $75,000.00.

13. Venue is properly laid in the District of Maine pursuant to 28 USC §1391(a), (b) and (c).

                           GENERAL FACTUAL ALLEGATIONS

14. This matter arises out of litigation pending in the State of Maine, York County Superior

   Court, Docket No. CV-2020-208, Ellen Kennedy, individually and in her capacity of

   Personal Representative of the Estate of Gabrielle Kennedy v. XPO Last Mile, Inc., XPO

   Logistics Freight, Inc., XPO Logistics Supply Chain, Inc., XPO Logistics Worldwide, Inc.

   and Amazon.com Services, LLC (the “underlying litigation”). See Plaintiff’s Amended

   Complaint, attached hereto as Exhibit A.

15. The underlying litigation alleges that on January 10, 2019, there was an automobile accident

   in Waterboro, Maine involving Kennedy (the “automobile accident”).

16. The underlying litigation alleges that Romero was driving a box truck leased to DSD when

   he rear ended the vehicle occupied by Kennedy.

17. In the underlying litigation, Kennedy seeks the recovery of damages as a result of the

   automobile accident from the named Defendants.

18. The underlying litigation alleges that Romero was an employee of DSD at the time of the

   automobile accident.

19. The underlying litigation alleges that DSD was a subcontractor for and/or agent of XPO Last

   Mile, Inc., XPO Logistics Freight, Inc., XPO Logistics Supply Chain, Inc., XPO Logistics

   Worldwide, Inc. (hereafter collectively “XPO”) and Amazon.com Services, LLC.



                                                3
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 4 of 12                      PageID #: 4




20. The underlying litigation includes a count against XPO for negligence in selection of

   contractor, Count I, and a count against Amazon for negligence in selection of contractor,

   Count II.

21. It is alleged that Kennedy sustained injuries as a result of the accident and witnessing the

   death of her daughter Gabrielle Kennedy.

22. Prior to the automobile accident, XPO and DSD entered into a Motor Carrier Transportation

   Agreement (the “Agreement”), a copy of which is attached hereto as Exhibit B.

23. Included in the Agreement was section 7. Insurance, which required, among other things,

   DSD to procure and maintain in force throughout the duration of the Agreement, Commercial

   General Liability insurance in an amount of $1,000,000 per occurrence and Automobile

   Liability Insurance in amounts not less than $1,000,000 per accident naming XPO as an

   additional insured on both the Commercial General Liability and Automobile Liability

   Insurance.

24. Included in the Agreement was section 8. Indemnity, which required, among other things,

   DSD to defend, indemnify and hold harmless XPO, its customers, agents, employees, and

   affiliates against any and all settlements, losses, damages, costs, counsel fees and all other

   expenses relating to or arising from any and all claims of every nature or character asserted

   against XPO.

25. At the time of the automobile accident, Nautilus issued to DSD a commercial general

   liability insurance policy, policy number NN955921 (the “Nautilus policy”).

26. At the time of the automobile accident, Arbella issued to DSD an auto liability policy, policy

   number 1020075293 (the “Arbella policy”).

27. Both the Nautilus policy and Arbella policy were purchased by DSD from NuAlliance.



                                                 4
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 5 of 12                      PageID #: 5




28. NuAlliance acted as the agent for Nautilus and Arbella in marketing and selling the

   respective insurance policies to DSD.

29. XPO tendered the defense of the underlying litigation to DSD and DSD’s liability insurers,

   including Arbella and Nautilus.

30. To date, Arbella and Nautilus have not provided defense and indemnification to XPO in the

   underlying litigation despite XPO’s request to do so.

31. On August 14, 2018, pursuant to the Agreement between XPO and DSD and prior to the

   automobile accident, NuAlliance issued a Certificate of Liability Insurance, attached hereto

   as Exhibit C, naming XPO, its affiliates and all customers as an additional insured on both

   the Nautilus policy and Arbella policy.

32. When NuAlliance issued the Certificate of Liability Insurance it was acting as the agent of

   Nautilus and Arbella, with authority, apparent or actual, to bind the insurers.

33. When NuAlliance issued the Certificate of Liability Insurance Nautilus and Arbella were

   aware of NuAlliance’s practice of issuing Certificates of Liability Insurance.

34. When NuAlliance issued the Certificate of Liability Insurance it was signed by Michael

   Flood an authorized representative.

35. Despite being named as an additional insured on both the Nautilus policy and Arbella policy

   and despite XPO’s tendering of defense to DSD and its insurers, no one has agreed to defend

   and indemnify XPO and/or Amazon against the underlying litigation.

36. XPO has been advised that despite the Certificate of Liability Insurance issued by

   NuAlliance naming XPO, its affiliates and all customers as an additional insured, XPO, its

   affiliates and all customers were never actually added as a named additional insured on the




                                                5
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 6 of 12                      PageID #: 6




   Arbella policy and/or there was never an endorsement to the Arbella policy added that would

   give XPO, its affiliates and all customers automatic additional insured status.

37. As of the filing of the present matter, it is unknown if Nautilus contends that XPO, its

   affiliates and all customers were never actually added as a named additional insured on the

   Nautilus policy and/or there was never an endorsement to the Nautilus policy added that

   would give XPO, its affiliates and all customers automatic additional insured status, but

   Nautilus has not provided defense and indemnification.

38. XPO relied on the representations made in the Certificate of Liability Insurance issued by

   NuAlliance to its detriment

                                         COUNT I
              (Negligent Misrepresentation – NuAlliance, Arbella and Nautilus)

39. XPO repeats, reiterates and realleges each and every allegation set forth in the preceding

   Paragraphs and incorporates the same by reference.

40. Pursuant to the Agreement between XPO and DSD, DSD was required to provide proof that

   XPO had been named as an additional insured on the aforesaid insurance policies.

41. NuAlliance was requested by DSD to add XPO as an additional insured to the Arbella policy

   and Nautilus policy.

42. NuAlliance was aware that DSD was required to add XPO as an additional insured to the

   Arbella policy and Nautilus policy pursuant to the Agreement.

43. Pursuant to the Agreement between XPO and DSD, NuAlliance issued a Certificate of

   Liability Insurance to the Certificate Holder – XPO, identifying XPO, its affiliates and all

   customers as an additional insured on both the Arbella policy and Nautilus policy.




                                                 6
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 7 of 12                       PageID #: 7




44. NuAlliance’s identification of XPO, its affiliates and all customers as an additional insured

   on the Certificate of Liability Insurance was a material fact intended to induce XPO to act,

   and which did induce XPO to act, i.e., to engage in business with DSD

45. When NuAlliance identified XPO, its affiliates and all customers as an additional insured on

   the Certificate of Liability Insurance it did so as an agent with apparent or actual authority to

   bind its principals, Arbella and Nautilus.In NuAlliance’s identification of XPO, its affiliates

   and all customers as an additional insured on the Certificate of Liability Insurance it

   negligently misrepresented a false material fact to XPO.

46. XPO justifiably relied on the representations made by NuAlliance in issuing the Certificate

   of Liability Insurance to its detriment.

47. NuAlliance knew or should have known that XPO would rely on the representations made by

   NuAlliance in the Certificate of Liability Insurance.

48. Arbella was aware that NuAlliance issued Certificates of Liability Insurance on its policies

   and allowed the practice to continue.

49. Arbella is liable for the actions of its agent NuAlliance in failing to procure additional

   insured status for XPO, its affiliates and all customers on the Arbella policy and negligently

   misrepresenting that XPO, its affiliates and all customers were an additional insured on the

   Arbella policy.

50. Nautilus was aware that NuAlliance issued Certificates of Liability Insurance on its policies

   and allowed the practice to continue.

51. Nautilus is liable for the actions of its agent NuAlliance in failing to procure additional

   insured status for XPO, its affiliates and all customers on the Nautilus policy and negligently




                                                  7
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 8 of 12                     PageID #: 8




   misrepresenting that XPO, its affiliates and all customers were an additional insured on the

   Arbella policy.

       WHEREFORE, XPO respectfully asks that this Court enter judgment in its favor against

NuAlliance, Arbella and Nautilus in an amount sufficient to compensate XPO fairly and

reasonably for all damages, plus interest, costs and attorneys’ fees, and such other relief and

remedies as may be appropriate under the circumstances.

                                          COUNT II
                               (Breach of Contract – NuAlliance)

52. XPO repeats, reiterates and realleges each and every allegation set forth in the preceding

   Paragraphs and incorporates the same by reference.

53. DSD and NuAlliance had an agreement whereby DSD would purchase insurance from or

   through NuAlliance, including, but not limited to, the Arbella and Nautilus policies.

54. XPO was an intended third-party beneficiary to the agreement between DSD and

   NuAlliance.

55. NuAlliance breached the agreement by failing to procure additional insured coverage for

   XPO, its affiliates and all customers on the Arbella policy and Nautilus policy.

56. XPO has been damaged by NuAlliance’s breach, including, but not limited to, incurring

   defense costs and potential liability in the underlying litigation and the costs of prosecuting

   the present litigation.

       WHEREFORE, XPO respectfully asks that this Court enter judgment in its favor against

NuAlliance in an amount sufficient to compensate XPO fairly and reasonably for all damages,

plus interest, costs and attorneys’ fees, and such other relief and remedies as may be appropriate

under the circumstances.




                                                 8
  Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 9 of 12                     PageID #: 9




                                       COUNT III
             (Breach of Contract/Declaratory Judgment – Arbella and Nautilus)

57. XPO repeats, reiterates and realleges each and every allegation set forth in the preceding

   Paragraphs and incorporates the same by reference.

58. Arbella breached the Arbella policy in that it has refused to defend and indemnify XPO, its

   affiliates and all customers in the underlying litigation and forced XPO to assume its own

   defense in the underlying litigation.

59. Nautilus breached the Nautilus policy in that it has refused to defend and indemnify XPO, its

   affiliates and all customers in the underlying litigation and forced XPO to assume its own

   defense in the underlying litigation.

60. The breaches of Arbella and Nautilus, caused damage to XPO and continues to cause damage

   to XPO, to include, but without limitation, incurring defense costs and potential liability in

   the underlying litigation and the costs of prosecuting the present litigation.

61. XPO seeks a declaration from the Court that:

       a. Arbella breached the Arbella policy by failing to defend and indemnify XPO, its

           affiliates and all customers;

       b. Arbella owes XPO, its affiliates and all customers a duty to defend in the underlying

           litigation;

       c. Arbella is obligated to reimburse XPO, its affiliates and all customers for defense

           costs incurred defending against the underlying litigation and for the costs of

           prosecuting the present litigation;

       d. Arbella has a duty to indemnify XPO, its affiliates and all customers for any

           judgment entered against XPO, its affiliates and all customers in the underlying

           litigation;

                                                 9
Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 10 of 12                      PageID #: 10




       e. Nautilus breached the Nautilus policy by failing to defend and indemnify XPO, its

           affiliates and all customers;

       f. Nautilus owes XPO, its affiliates and all customers a duty to defend in the underlying

           litigation;

       g. Nautilus is obligated to reimburse XPO, its affiliates and all customers for defense

           costs incurred defending against the underlying litigation and for the costs of

           prosecuting the present litigation; and

       h. Nautilus has a duty to indemnify XPO, its affiliates and all customers for any

           judgment entered against XPO, its affiliates and all customers in the underlying

           litigation.

       WHEREFORE, XPO respectfully asks that this Court enter judgment in its favor against

Arbella and Nautilus in an amount sufficient to compensate XPO fairly and reasonably for all

damages, plus interest, costs and attorneys’ fees, and such other relief and remedies as may be

appropriate under the circumstances. In addition, XPO respectfully asks that this Court declare

that Arbella and/or Nautilus owe XPO, its affiliates and all customers a duty to defend in the

underlying litigation, Arbella and/or Nautilus are obligated to reimburse XPO, its affiliates and

all customers for defense costs incurred defending against the underlying litigation and for the

costs of prosecuting the present litigation; and Arbella and/or Nautilus have a duty to indemnify

XPO, its affiliates and all customers for any judgment entered against XPO, its affiliates and all

customers in the underlying litigation.

                                         COUNT IV
                         (Estoppel – NuAlliance, Arbella, and Nautilus)

62. XPO repeats, reiterates and realleges each and every allegation set forth in the preceding

   Paragraphs and incorporates the same by reference.

                                                10
Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 11 of 12                       PageID #: 11




63. NuAlliance made a promise or representation in the Certificate of Liability Insurance that

   XPO, its affiliates and all customers were to be included as an additional insured on the

   Arbella policy and Nautilus policy.

64. NuAlliance’s promise or representation in the Certificate of Liability Insurance was or should

   have been reasonably expected to induce detrimental reliance by XPO.

65. NuAlliance is estopped from denying the promise or representation in the Certificate of

   Liability Insurance that XPO, its affiliates and all customers were an additional insured on

   the Arbella policy and Nautilus policy.

66. NuAlliance acted as the agent for Arbella in issuing the Certificate of Liability Insurance to

   XPO.

67. NuAlliance acted as the agent for Nautilus in issuing the Certificate of Liability Insurance to

   XPO.

68. Arbella and Nautilus are liable for the actions of its/their agent, NuAlliance, which acted with

   apparent or actual authority to bind its principals, Arbella and Nautilus.

69. Arbella and Nautilus are estopped from denying the promise or representation in the

   Certificate of Liability Insurance that XPO, its affiliates and all customers were an additional

   insured on the Arbella policy and Nautilus policy.

       WHEREFORE, XPO respectfully asks that this Court enter judgment in its favor against

NuAlliance, Arbella, and Nautilus in an amount sufficient to compensate XPO fairly and

reasonably for all damages, plus interest, costs and attorneys’ fees, and such other relief and

remedies as may be appropriate under the circumstances.




                                                 11
Case 2:21-cv-00231-JDL Document 1 Filed 08/13/21 Page 12 of 12             PageID #: 12




      DATED at Portland, Maine this 13th day of August, 2021.




                                                /s/ Matthew T. Mehalic
                                         Matthew T. Mehalic, Esquire – Bar No. 4162
                                         Joshua D. Hadiaris, Esquire – Bar No. 4209
                                         Attorneys Plaintiffs

Norman Hanson & DeTroy, LLC
Two Canal Plaza
P.O. Box 4600
Portland, ME 04112-4600
207.774.7000
mmehalic@nhdlaw.com
hadiarisservice@nhdlaw.com




                                           12
